Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art does not teach or suggest A single chain wheel for a bicycle front crank arrangement for engaging in a roller drive chain, comprising: a plurality of teeth formed on a circumference of the chain wheel and having a first and a second group of teeth, wherein the teeth of the second group of teeth are arranged in an alternating manner between the teeth of the first group of teeth, the teeth of the first group of teeth comprise a portion of greater material thickness than the teeth of the second group of teeth in a direction transverse with respect to a circumferential direction of said chain wheel, wherein each tooth has a load flank, via which force is transmitted between an adjacent chain roller of the drive chain and the respective tooth, and wherein the teeth of the second group of teeth in the radial direction of the individual chain wheel are formed with a lower height than the teeth of the first group of teeth, wherein the teeth of the second group of teeth have a height in the range from about 85% up to 90% of the height of the teeth of the first group of teeth in Claim 1.
The prior art does not teach or suggest A bicycle drive arrangement, comprising: a single chain wheel for a bicycle front crank arrangement for engaging in a roller drive chain, the single chain wheel including: a plurality of teeth formed on a circumference of 
A bicycle drive arrangement, comprising: a single chain wheel including a plurality of teeth formed on a circumference of the chain wheel, the chain wheel having a first and a second group of teeth with the teeth of the second group of teeth arranged in an alternating manner between the teeth of the first group of teeth, the teeth of the first group of teeth including a portion of greater material thickness than the teeth of the second group of teeth, wherein the teeth of the second group of teeth are formed in the radial direction of the individual chain wheel with a height greater than 85% of a height of the first group of teeth and less than 90% of the height of the first group of teeth in Claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY Y LIU whose telephone number is (571)270-7018.  The examiner can normally be reached on 9-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on 5712726608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


HENRY Y. LIU
Examiner
Art Unit 3654



/HENRY Y LIU/Primary Examiner, Art Unit 3654